Exhibit EMPLOYMENT AGREEMENT THIS AGREEMENT entered into and effective October 01, 2008, in Broward County, Florida, by and between Virtual Payment Solutions, Inc., (VPS) a Florida corporation with corporate offices at 1th Ave, Suite 204, Pompano Beach, FL 33069. (hereinafter referred to as "Employer") and, David Rappa an individual, residing at, 3005 Lake Shore Dr., Deerfield Beach, Fl 33442 (hereinafter referred to as "Employee"); (hereinafter sometimes collectively referred to as “Parties” or singularly as “party”). WHEREAS, VPS is a financial services company specializing in payment processing. WHEREAS, incident to the performance of Employee's duties for Employer, Employee will occupy a position of trust and confidence and will be given access to proprietary and confidential and privileged information regarding the business, operations, assets and trade secrets of Employer, including but not limited to, access to vendor identity, pricing, sales techniques, customer identification, contact with customers and potential customers and the like; WHEREAS, Employee understands and acknowledges that Employer has expended and will continue to expend substantial amounts of time and money to develop Employer’s unique manner of offering these products and services, as well as advertising, distribution and other relationships in furtherance of its unique marketing approach, which techniques and information Employee agrees constitute trade secrets, the sole property of Employer; WHEREAS, Employee seeks the opportunity to be employed by Employer, and Employer is willing to employ Employee, on the terms, covenants, and conditions set forth in this agreement; WHEREAS, Employee acknowledges that the business which employer is engaged is and/or may be subject to extensive governmental or other rules or regulations; and NOW THEREFORE, in consideration of the mutual covenants and promises of the parties, and for other good and valuable consideration, the sufficiency of which is hereby acknowledged, Employer and Employee covenant and agree as follows: EMPLOYER:EMPLOYEE: OF 10 NATURE OF EMPLOYMENT 1.Employer does hire and employ Employee as the President of Employer and Employee does accept and agree to such hiring and employment. Subject to the supervision and pursuant to the orders, advice, and directions of Employer, Employee shall act subject to the direction and control of the Board of Directors, and shall perform such other duties as are customarily performed by one holding such position in other similar businesses or enterprises as that engaged in by Employer, and shall also additionally render such other and unrelated services and duties as may be assigned to Employee from time to time by Employer. 2.Employee agrees to follow the terms, rules and regulations established for publicly traded companies or other federal, state and governmental authorities establishing the same or similar guidelines unless otherwise notified. MANNER OF PERFORMANCE OF EMPLOYEE'S DUTIES 3.Employee agrees to perform, at all times faithfully, industriously, and to the best of his ability, experience, and talent, all of the duties that may be required of and from him pursuant to the express and implicit terms of this Agreement, to the satisfaction of Employer. Such duties shall be rendered at Corporate Offices of the Company and at such other place or places as Employer shall in good faith require or as the interests, needs, business, and opportunities of Employer shall require or make advisable. DURATION OF EMPLOYMENT 4.The term of this Agreement shall be for a period of one years, commencing on October 1, 2008, subject, however, to prior termination as provided below.The Agreement will automatically renew on the anniversary date for an additional 1 years unless notification is made 60 days prior to expiration. PAYMENT AND REIMBURSEMENT 5.Employer shall pay Employee and Employee agrees to accept from Employer, in full payment for Employee's services under this Agreement, compensation as follows: A. Base annual gross salary of $81,000 per year payable in bi-weekly on the 15th and 30th day of every month during the term hereof, less applicable federal and state deductions. B. As additional consideration to enter into this agreement, the Employer agrees to issue a stock bonus upon the execution of this agreement in the amount of 100,000 Rule 144 restricted shares of the Company at signing. C. Reimbursement for all pre-approved expenses for entertainment, travel, and marketing cell phone and health insurance until a company plan is provided. D. Employee will be entitled to a monthly car allowance of $300. E. Commission Schedule: 5% of gross profit on all equipment sales and software sales including but not limited to: H50, P25, Quick book plug in, billing software etc. Gateway generated revenue defined as but not limited to: All billable transaction types Monthly recurring revenue tied to the gateway: (wholesale transaction, data plan’s, private labeling, private branding "additional server") Paid on Monthly on Gross Profit (less gateway overhead) $100,000k to 3mm 2.5% 3mm-5mm 3% 5mm over 3.5% Above commissions are paid on the 30th day of the month after the closing of the quarter subject to year-end audit. Gross
